 

Exhibit 10.5

 

SUBORDINATED UNSECURED PROMISSORY NOTE

 

$ 4,500,000.00 Los Angeles, California

 

March 10, 2015

 

FOR VALUE RECEIVED, B. RILEY FINANCIAL, INC. (“Maker”) promises to pay to RILEY
INVESTMENT PARTNERS, L.P. (“Payee"), the principal sum of Four Million Five
Hundred Thousand Dollars ($4,500,000.00) (the “Principal Sum”), together with
(a) interest from the date of this Note on the unpaid principal balance at a
rate equal to ten percent (10%) per annum (“Interest”), and (b) the Success Fee
(defined below), the Interest and the Success Fee being subject to the
Interest/Success Fee Cap (defined below), as more specifically set forth below.
Hereinafter, the term “Note” shall mean this Subordinated Unsecured Promissory
Note.

 

1.          The Principal Sum, together with the accrued and unpaid Interest and
the Success Fee, shall be payable on March 9, 2016 (the “Maturity Date”).

 

2.          To the fullest extent permitted by applicable law, any of the
Principal Sum and/or Interest not paid when due shall bear interest (commencing
on the date such Principal Sum and/or Interest became so due) at the Default
Rate (defined below) until paid in full. For purposes of this Note, the term
“Default Rate” shall mean the lesser of fifteen percent (15%) per annum or the
maximum rate permitted by applicable law.

 

3.          Notwithstanding anything to the contrary set forth in this Note, in
addition to Maker’s obligation to pay to Payee the Principal Sum and the
Interest, Maker shall pay to Payee twenty percent (20%) of the net profit earned
by Maker in connection with a designated liquidation transaction (the “Success
Fee”). Further, notwithstanding anything to the contrary set forth in this Note
and separate and apart from Maker’s obligation to pay to Payee the Principal
Sum, under no circumstances shall Maker be obligated to pay to Payee any portion
of the combined amount for Interest and the Success Fee which exceeds twelve
percent (12%) of the Principal Sum (the “Interest/Success Fee Cap”). To the
extent there is no net profit earned by Maker in connection with such designated
liquidation transaction, Maker shall not be obligated to pay to Payee the
Success Fee but shall remain obligated to pay to Payee the Interest due and
payable under this Note.

 

4.          Subject to the WF Subordination Provisions (defined below) and the
Third Party Subordination Provisions (defined below), this Note may be prepaid
in whole or in part at any time prior to the Maturity Date by Maker without
penalty. Any and all such prepayments shall be applied first to any unpaid fees,
costs and expenses under this Note, then to accrued Interest to the date of the
prepayment on the amount prepaid, then to the Success Fee and then to the unpaid
Principal Sum.

 

5.          Time is of the'essence of this Note.

 

6.          To the fullest extent permitted by applicable law, Maker, for itself
and its legal representatives, successors and assigns, expressly waives demand,
presentment, protest notice of dishonor, notice of non-payment, notice of
maturity, notice of protest, presentment for the purpose of accelerating
maturity, diligence in collection, and the benefit of any exemption or
insolvency laws.

 

Page 1 of 6

 

 

7.          No provision of this Note and no right or benefit of Payee under
this Note may be waived, nor may Maker be released from any obligation or
liability under this Note, except by a writing duly executed by an authorized
representative of Payee. Payee’s waiver of any provision of this Note shall not
be deemed, nor shall it constitute, a continuing waiver of the same provision or
a waiver of any other provisions of this Note, whether or not similar.

 

8.          If any payment under this Note shall be specified to be made upon a
day which is not a Business Day (defined below), it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest in connection with such payment. For
purposes of this Note, the term “Business Day” shall mean any day which is not a
Saturday, Sunday or a federally-recognized public holiday in the United States.

 

9.          Notwithstanding anything to the contrary in the foregoing, (a) if
Maker has received a written demand for payment from Wells Fargo Bank, National
Association, successor by merger to Wells Fargo Retail Finance, LLC (“Wells
Fargo”) under that certain Third Amended and Restated Guaranty  dated July 15,
2013, as may be amended from time to time, by and among Wells Fargo, Maker
(formerly known as Great American Group, Inc.), and Great American Group, LLC
(“GAGLLC”), whereby Maker and GAGLLC each jointly and severally guaranteed
unconditional to Wells Fargo the payment and/or performance of certain
obligations of Great American Group WF, LLC (“GAGWF”) and certain other
affiliates of GAGWF, including GA Retail, Inc. (“GAR”) (GAGWF, GAR and such
other affiliates collectively, “Borrower”), which are parties to and under that
certain Second Amended and Restated Credit Agreement dated July 15, 2013, as
amended and as may be further amended from time to time (the “Credit
Agreement”), so long as such written demand for payment has not been withdrawn
by Wells Fargo, or (b) if a bankruptcy proceeding or assignment for the benefit
of creditors is commenced with respect to Maker, GAGLLC, or Borrower, or any
other action or proceeding is commenced by or against Maker, GAGLLC, or Borrower
for any relief under any bankruptcy or insolvency law or laws relating to the
relief of debtors, readjustment of indebtedness, reorganizations, compositions
or extensions (each, an “Insolvency Proceeding”), so long as such Insolvency
Proceeding continues to be maintained with respect to Maker, GAGLLC, or
Borrower, as applicable (such period, the “Blockage Period”), Maker shall not be
entitled to make, and Payee shall not be entitled to accept and retain, payments
in respect of the indebtedness evidenced by this Note, until the time when all
indebtedness of Borrower to Wells Fargo evidenced by the Credit Agreement,
whether for principal, interest (including, without limitation, interest that
but for the filing of a case in bankruptcy with respect to Borrower would accrue
on such indebtedness), fees, expenses or otherwise, whether now existing or
hereafter incurred or created between Borrower and Wells Fargo, and whether
incurred by Borrower as principal, acceptor, surety, indorser, guarantor,
accommodation party or otherwise (all such indebtedness and other obligations,
the “Senior Obligations”) shall have been paid in full (excluding any and all
continuing indemnification and tax obligations) in immediately available funds
to Wells Fargo, all letters of credit issued by Wells Fargo (or an affiliate
thereof) for the account of Borrower under the Credit Agreement shall have been
terminated or cash collateralized in form and substance satisfactory to Wells
Fargo, and the Credit Agreement (other than the provisions thereof which
expressly by their terms survive termination) shall have been terminated (the
“Senior Obligations Termination Date”).

 

10.         So long as a Blockage Period has been commenced and is continuing,
Payee will not ask, demand or sue for, any portion of the indebtedness evidenced
by this Note, until the earliest to occur of (a) the acceleration of the Senior
Obligations, (b) the commencement of an Insolvency Proceeding, and (c) the
Senior Obligations Termination Date.

 

Page 2 of 6

 

 

11.         Payee shall hold any money and/or other property received by Payee
from Maker during any Blockage Period in trust for Wells Fargo and promptly
after receipt, deliver such money and other property to Wells Fargo according to
Wells Fargo's instructions until the Senior Obligations Termination Date. If any
such money or other property is received by Payee for application to this Note
during the Blockage Period and held in trust for Wells Fargo, such money or
other property shall first be used to satisfy the Senior Obligations until paid
in full, and second, ratably, to satisfy the obligations under this Note and the
notes issued by Maker to Other Payees as of the date hereof. All such money or
other property that is so delivered to Wells Fargo during a Blockage Period for
application to the Senior Obligations shall be deemed to have been paid directly
to Wells Fargo and shall not constitute a payment in respect of the indebtedness
evidenced by this Note.

 

12.         In the event of any distribution, division or application, partial
or complete, voluntary or involuntary, by operation of law or otherwise, of all
or any part of the assets or securities of Maker or the proceeds thereof, to
creditors of Maker, in connection with an Insolvency Proceeding with respect to
Maker or Borrower, then and in any such event any payment or distribution of any
kind or character either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to this Note shall be paid or
delivered directly to Wells Fargo for application to payment of the Senior
Obligations in such order as Wells Fargo may elect, until the Senior Obligations
Termination Date has occurred.

 

13.         No payment or distribution by Payee to Wells Fargo pursuant to the
WF Subordination Provisions shall entitle Payee to exercise any right of
subrogation in respect thereof until the Senior Obligations Termination Date.

 

14.         The WF Subordination Provisions shall remain in full force and
effect irrespective of: (a) any lack of validity or enforceability of any
agreement or instrument evidencing or relating to the Senior Obligations; (b)
any change in the time, manner or place of payment of, the security for, or in
any other term of, all or any of the Senior Obligations, or any other extension,
renewal, amendment, waiver, refinancing or restructuring of, or any consent to
any departure from, any of the Senior Obligations or any agreement or instrument
evidencing or relating to the Senior Obligations; (c) any sale, release,
exchange or non-perfection of any or all of the Senior Obligations or any
security therefor; and (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Maker, GAGLLC or Borrower.
The WF Subordination Provisions shall remain in full force and effect until the
earlier of the occurrence of the Senior Obligations Termination or the repayment
in full of the indebtedness evidenced by this Note. The WF Subordination
Provisions shall continue to be effective or be reinstated, as the case may be,
if at any time any payment of any Senior Obligations is rescinded or must
otherwise be returned in whole or in part by Wells Fargo upon the insolvency,
bankruptcy or reorganization or other similar proceeding instituted by or
against Maker, GAGLLC or Borrower and the indebtedness evidenced by this Note
remain outstanding, all as though such payment had not been made.

 

15.         For purposes of this Note, the term “WF Subordination Provisions”
shall mean Section 9, Section 10, Section 11, Section 12, Section 13 and Section
14 of this Note.

 

Page 3 of 6

 

 

16.         To the extent Maker is indebted to any other Person (defined below)
other than Wells Fargo, and as and to the extent required by the documents which
govern the repayment of such indebtedness, Maker shall not be entitled to make,
and Payee shall not be entitled to accept and retain, payments in respect of
such indebtedness to such other Person until the time when all indebtedness of
Maker to such other Person, whether for principal, interest, fees, expenses or
otherwise, whether now existing or hereafter incurred, shall have been paid in
full (such indebtedness to such other Persons, the “Third Party Senior
Obligations”). For purposes of this Note, the term “Person” shall mean an
individual, trust, estate, association, corporation, limited liability company
or other entity, whether domestic or foreign. The subordination provisions set
forth in this Section shall be referred to herein as the “Third Party
Subordination Provisions”.

 

17.         This Note shall be governed by and construed in accordance with the
internal laws of the State of California without giving effect to the principles
of conflicts of laws.



18.         The courts of the United States and the State of California located
in the County of Los Angeles in the State of California shall have exclusive
jurisdiction over any suit, action or proceeding arising directly or indirectly
from or otherwise related to this Note. Maker hereby irrevocably consents to
such jurisdiction.

 

19.         In the event of any litigation with respect to the obligations
evidenced by this Note, Maker waives the right to a trial by jury, all rights of
setoff and rights to interpose permissive counterclaims and cross claims.

 

20.         Payee, at any time and without the consent of Maker, may grant
participations in or sell, transfer, assign and convey all or any portion of its
right, title and interest in and to this Note. Payee shall notify Maker after
the completion of a sale, transfer or assignment of One Hundred Percent (100%)
of Payee’s right, title and interest in and to this Note. Maker shall not have
the right to assign or otherwise transfer this Note or any of its obligations or
liabilities under this Note without the prior written consent of Payee, which
consent Payee may withhold in its sole and absolute discretion. Any permitted
transferee of this Note shall be bound by the terms and conditions of this Note,
including the WF Subordination Provisions and the Third Party Subordination
Provisions, to the same extent as the transferring party.

 

21.         The WF Subordination Provisions and the Third Party Subordination
Provisions are for the purpose of defining the relative rights of the holders of
the Senior Obligations and the Third Party Senior Obligations (as the case may
be), on the one hand, and Payee, on the other hand, and, subject only to the WF
Subordination Provisions and the Third Party Subordination Provisions, nothing
herein shall impair, as between Maker and Payee, the obligation of Maker under
this Note, which is unconditional and absolute, to pay to Payee the principal
hereof, interest thereon and all other indebtedness evidenced by this Note in
accordance with the terms hereof, nor shall anything herein prevent Payee from
exercising any remedies otherwise permitted by applicable law or upon default
hereunder.

 

22.         This Note may not be changed, modified or terminated orally, but
only by an agreement in writing signed by Maker and Payee.

 

23.         This Note shall be binding upon Maker and the successors and assigns
of Maker and inure to the benefit of the Payee and the Payee's successors and
assigns.

 

24.         If any term of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.

 

Page 4 of 6

 

 

25.         Wells Fargo is an express third party beneficiary of the WF
Subordination Provisions, and shall have the right to enforce such WF
Subordination Provisions in accordance with the terms thereof.

 

26.         This Note contains the entire understanding between Maker and Payee
concerning the subject matter of this Note and supersedes and replaces all prior
understandings and agreements, whether oral or written, express or implied,
between them respecting the subject matter of the Note.

 

[SIGNATURE PAGE TO SUBORDINATED UNSECURED PROMISSORY NOTE FOLLOWS]

 

Page 5 of 6

 

 

IN WITNESS WHEREOF, the undersigned Maker has executed this Note as of the date
first written above.

 

“MAKER”

 

B. RILEY FINANCIAL, INC.

a Delaware corporation

 

 /s/ Phillip J. Ahn   (Authorized Signature)        Phillip J. Ahn   (Name)    
   CFO & COO   (Title)  

 

[SIGNATURE PAGE TO SUBORDINATED UNSECURED PROMISSORY NOTE]

 

Page 6 of 6

 

